HonorableC.C. Broughtor
Assist& Comty Af%xWney
Childrass,Texas

Deer   Sir2                       ODinionNo. O-5576
                                  Be: Setiae men illegallypossess3.2
                                      her without Taxaa TW paid on it,
                                      whmpoisessed mff Pest E&huge, in
                                      . dry ‘z-e..


Your letterdated August 23,  1943, requestingWB opinion,ofthis departmlrt
concerningthe above matter reads in part, to-wit:

       "All of ChildrossCounty is a dry area. The ChildressArmy Air School is
       looatedtwo miles west of Childressmd 3.2 bear is sold at the Post
       Exohlngeto ServiasMen. The ServioeYea have besa bringingsuch beer from
       the post into the city of Childressfor their OWB consumption.

       "It is the opinionof the Trial,Ju@geAdvooateat the post thct such
       beer is not subjeotto State Tu, so long as the ServiceMm have it im thsir
       prsssssionoff of the post for thbir own consumption.

       "Aftera study of the Texas Liquer Cmtrol Act, it is my opinionthat suoh
       liquor is not subjeotto seizurewhile in the possltision  of the Army Off%.
       trialson the,post, but when it,is taken off of the post by am individual,
       mm though he is a servioeman, such bebr is subjeotte the Texas State
       Tax, and such individualis violatingthe Texas Liquor,Control   Act in
       possessingthe sme without the Texas Tax havingbeen paid."

w assum  that the Post Erohangeat the ChildressAr!o$Air Sohoo;was established
under propermilitaryauthority. It is the opi~iomof this departmentwheln3.2
beer, withoutthe Texas Tax paid 01 it, is possessedoff af and without the juris-
dictionof 'thearea on which srid U. S. NilitrryPost has beea sst*blished,fbt
such possessionis illegalregardlesswhather possessedby serviceman or citizens.

we are enclosingOpinionNo. O-5400rddrossed,toHo& R. 0. Oswalt,County
Attorney,WilbargerCounty,Texas, ia which we fieldthat it was illegalfor a
citizento import,transportand possessia I dry area mstmped beer for his
own personaluse0
Hon. C. C. Broughton,Page 2



                                    Yours very truly

                                ATTOENEYGENERALOFTEXAS

                                    s/ Jesse Owess

                                    By
                                          Jesse   o-ems
                                            Assistant

JO:Fo:LW                  APPFcOVED
                                  Sept.     11, 1943


                          s/Gerald Mann

                          AlTORNEYGENEFtALOFTEXM

                          APPROVEDOPINIONCOMXITTEE